Citation Nr: 1618039	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, to include as secondary to service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his VA Form 9, Appeal to the Board of Veterans' Appeals, received in March 2009, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a Board hearing at the local RO in June 2011. However, he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2015). 

The Board previously remanded this case in July 2012, May 2014 and September 2015 for further development.  The case has been returned to the Board for appellate review. 

Given the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board previously recharacterized this claim to the broader issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder.  However, given the differing dispositions herein of the issues of PTSD and any other acquired psychiatric disorder, the Board has now characterized the issues as set forth on the front page of this decision.  

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, to include as secondary to service-connected degenerative joint disease of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Prior to initial adjudication of the claim, a March 2007 letter was sent to the Veteran that fully addressed all notice elements referable to the claim on appeal.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claims.  Moreover, the letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service personnel and treatment records, post-service reports of private and VA treatment, Social Security Administration (SSA) records and a VA examination report dated in August 2014 with an addendum opinion in January 2016.  The Board has perused the medical records for references to additional treatment reports not of record.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has also carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

Moreover, as the VA examination with addendum opinion was prepared by a competent clinician who considered the Veteran's electronic record and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the VA examination is adequate to adjudicate the Veteran's claim decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the Board finds that there was substantial compliance with the prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in July 2012, the Board directed the AOJ to provide notice to the Veteran that complied with Kent v Nicholson, 20 Vet App 1 (2006), including why his previous claim for PTSD was denied and how he can reopen his previously
denied claim.  In July 2012, such notice was sent.  The Board recognizes that the Veteran's representative has appeared to assert that the Veteran did not receive such notice.  However, there is no indication in the record that this letter was returned as undeliverable.  Moreover, subsequently, in its May 2014 decision, the Board reopened the claim for PTSD and directed the AOJ to readjudicate the issue on the merits.  As such, even if the Veteran did not receive such notice, the Board finds no prejudice to the Veteran in the issuance of this decision as the Board previously reopened the claim and remanded for readjudication on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  After additional development, including sending additional VCAA notice to the Veteran's then current address of record in July 2014, the AOJ adjudicated the claim on the merits in a September 2014 supplemental statement of the case. 

In September 2015, the Board again remanded the claim to obtain an addendum opinion, which, as noted above, was done in January 2016 and is adequate for appellate review with respect to the issue decided herein.  

Again, in its March 2016 brief, the Veteran's representative appeared to indicate that the Veteran had not received sufficient VCAA notice as certain documents in the Veteran's record have been returned as undeliverable.  However, as discussed above, the Veteran received sufficient VCAA notice to his then address of record in March 2007 prior to adjudication of the issue on appeal.  Moreover, there is no indication that the July 2012 notice was returned as undeliverable.  Again, even if the Veteran did not receive such notice, given the subsequent Board decision to reopen the claim, there is no prejudice to the Veteran.  Further, in its May 2014 decision, the Board did not direct the AOJ to send additional VCAA notice.  Nevertheless, the July 2014 letter was sent to the Veteran's most recent address according to an address search.  Neither the Veteran nor his representative have provided a more recent, current address.  In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  This would, of necessity, include keeping VA apprised of his or her whereabouts.  The Court has also held that VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Again, the Veteran had already received sufficient VCAA notice with respect to the claim for service connection in March 2007.  Moreover, importantly, at the August 2014 VA examination, the Veteran denied receiving any psychiatric treatment at that time.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking service connection for PTSD.  The Veteran asserts that his PTSD is due to an incident that occurred in May or June 1979 while stationed at Fort Leonard, Missouri when his barracks were overrun by prisoners from the stockade.  He also reported going through "red alerts" while stationed on the northern borders of Thailand and Laos.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's psychiatric diagnoses have not been characterized as psychosis and, in turn, are not one of the diseases enumerated under at 38 C.F.R. § 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

For cases certified to the Board prior to August 4, 2014 (such as the instant case), the diagnosis of PTSD must be in accordance with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent with respect to any complaints, symptoms or diagnosis of a chronic psychiatric disorder.  An October 1970 service examination prior to discharge showed that the Veteran was clinically evaluated as psychiatrically normal.  In a February 1971 statement, the Veteran indicated that there had been no change in his medical condition except for a sprained knee.  

In the instant case, service personnel records do not show that the Veteran was the recipient of any combat medals or engaged in combat with the enemy.  Rather, his stressors appear to be based on his fear of hostile military or terrorist activity as well as the incident described when his barracks were overrun by prisoners.  He has also indicated that his past substance abuse was related to these incidents.  

Post-service VA treatment records showed that in January 1975, the Veteran was treated for drug addiction to heroin.  A March 1979 evaluation for SSA purposes showed that the Veteran was a drug addict and the impression was paranoid personality; and paranoid state suggested in the interview.  Subsequent private records dated in 1994 and 1995 again showed treatment for substance abuse.  

Significantly, the first post service evidence of an acquired psychiatric disorder is a February 2006 VA clinical record, which showed a positive screen for depression.  A follow up mental health record dated in March 2007 showed a diagnosis of depression.  A subsequent March 2007 mental health record showed that the Veteran reported that he had been depressed for a long time.  However, he had no prior psychiatric treatment.  The examiner noted a history of polysubstance dependence until his incarceration in 1995.  About two years prior, he had started smoking marijuana again on a daily basis.  The examiner diagnosed mood disorder, not otherwise specified and cannabis dependence.  Follow up treatment records dated to approximately December 2009 continue to show treatment for depression.  Importantly, a May 2010 clinical record showed a diagnosis of major depression, recurrent.  Follow up clinical records do not show any further treatment for depression.  Importantly, although the Veteran reported PTSD symptoms, all of these records are silent with respect to any diagnosis of PTSD.  

In support of his claim, the Veteran submitted a December 2012 statement from his sister indicating that the Veteran was becoming depressed due to severe feet, knee and back pain.  

The Veteran was afforded a VA examination in August 2014.  The Veteran's electronic record was reviewed.  After reviewing the record and examining the Veteran, the examiner found that the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder under DSM-V.  The examiner observed that the Veteran's VA mental health notes did not indicate a diagnosis of PTSD, which was consistent with todays' evaluation.  Moreover, the Veteran denied getting any psychiatric treatment at this time. The examiner concluded that the Veteran did not have a psychiatric disorder at this time.  He dealt with depression in the past that seemed to be mainly due to pain and life stressors.  He indicated that he had a better spiritual life at this time that helped him to live a better life. 

As the examiner had indicated that the Veteran did not meet the criteria for PTSD under DSM-V, the Board remanded the case to see if the Veteran met the diagnostic criteria for PTSD under DSM-IV as this was the applicable criteria in the instant case.  In a January 2016 addendum opinion, the examiner observed that the Veteran had PTSD VA evaluation in August 2014 when it was indicated that the Veteran did  not have a psychiatric disorder at that time.  The examiner observed that at the time the Veteran was seeking mental health treatment at the VA, DSM-IV-TR was used and he was not diagnosed with PTSD in the past.  At the time of the August 2014
evaluation, he did not have a PTSD diagnosis or any other psychiatric disorders
based on DSM-IV-TR or DSM-V.

Based on the evidence of record, the Board finds that service connection for PTSD is not warranted as the evidence fails to show a current diagnosis of PTSD.  In this regard, the VA examiner clearly found that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV or V.  Given that the examination report with addendum opinion set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for appellate review.  Likewise, VA treatment records also show that the Veteran has not met the criteria for a diagnosis of PTSD at any point during the course of the appeal.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The Court recently issued a decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").  However, in the instant case, there is no competent evidence at any point prior to or during the appeal period showing a diagnosis of PTSD.  

The Board has also considered statements from the Veteran as well as his sister describing his psychiatric symptoms.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran and his sister are competent to describe his psychiatric symptoms.  However, in the instant case, licensed medical professionals have determined that the Veteran does not meet the criteria for PTSD.  Importantly, the Veteran and his sister are not competent to render a diagnosis of PTSD as medical expertise is required to ascertain and diagnosis a certain psychiatric disability and the Veteran and his sister are not shown to have such experience.  As such, their assertions are outweighed by the clinical evidence VA examination with addendum opinion.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for PTSD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim for service connection for an acquired psychiatric disorder other than PTSD, the December 2012 lay statement from the Veteran's sister indicated that his depression was at least in part due to his knee pain.  Likewise, although the VA examiner indicated that while the Veteran was not currently diagnosed with a psychiatric disorder, the examiner also found that his depression in the past seemed to be mainly due to pain.  Again, as noted above, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain, 21 Vet. App. at 321.  The Veteran is currently service-connected for degenerative joint disease of the left knee.  As such, the Board finds that the Veteran has raised the claim of service connection on a secondary basis.   See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, an addendum opinion is necessary to address whether the Veteran's acquired psychiatric disorder other than PTSD is secondary to his service-connected left knee disorder.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who provided the August 2014 VA examination with January 2016 addendum opinion for an addendum opinion regarding the Veteran's acquired psychiatric disorder other than PTSD.  If the same VA examiner is not available, the record should be provided to another examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the record, the examiner should offer an opinion as to the following:

(a) Whether it is at least as likely as not (a 50% or higher degree of probability) that the previously diagnosed psychiatric disorder other than PTSD, to include major depressive disorder, is proximately due to, or caused by, the Veteran's service-connected left knee disorder; and 

(b) Whether it is at least as likely as not (a 50% or higher degree of probability) that the previously diagnosed psychiatric disorder other than PTSD, to include major depressive disorder, has been aggravated by the Veteran's service-connected left knee disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  

2.  After completing the above, the Veteran's remanded claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


